Citation Nr: 1329289	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been 
advanced on the Board's docket.

The Veteran served on active duty with the United States 
Army from September 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by 
the Houston, Texas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the cause of the 
Veteran's death.  The October 2007 decision was itself a 
reconsideration of an August 2007 decision.

In September 2011 and again in December 2012, the Board 
remanded the appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development.


FINDINGS OF FACT

1.  The Veteran died in February 2007, and the death 
certificate lists the cause of death as cardiomyopathy; no 
other condition was listed as contributing to death.  The 
autopsy report stated that he died as a result of 
cardiomyopathy, and that hypertension and dementia may be 
contributing factors in his death.

2.  The Veteran's death was not due to a disability incurred 
in service or otherwise related to service. 

3.  The Veteran's service-connected disabilities at the time 
of his death were bilateral hearing loss and tinnitus; a 
disability of service origin, to include posttraumatic 
stress disorder (PTSD) is not shown to have caused or 
contributed materially in producing or hastening the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2013).  Letters dated in May 2007, September 
2011, and February 2012 satisfied the duty to notify 
provisions, and the claim was readjudicated in an October 
2012 supplemental statement of the case.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).    

In the context of a claim for service connection for the 
cause of the Veteran's death (DIC benefits), section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

To the extent that a statement of the Veteran's service-
connected disabilities was omitted in the VCAA notices in 
May 2007, September 2011, and February 2012, the VCAA notice 
was deficient, but the service-connected disabilities were 
included in the supplemental statement of the case in 
October 2010.  If VA does not provide adequate notice of any 
of element necessary to substantiate the claim, the burden 
is on the claimant to show that the notice error was 
prejudicial.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Since the appellant was informed of the Veteran's service-
connected disabilities, there has been no allegation of 
prejudicial error by either the Appellant or her 
representative.  The Board finds that any defect in the 
content of the VCAA notice has not affected the essential 
fairness of the adjudication, that is, the opportunity for 
the Appellant to submit evidence and to be heard on the 
claim.

VA has obtained a copy of the Veteran's death certificate, 
assisted the appellant in obtaining evidence; and, afforded 
her the opportunity to present statements and evidence.  
Medical opinions, including that of a VHA physician, have 
been obtained.  The Veteran's service treatment records were 
found to have been destroyed in a fire at the National 
Personnel Records Center.  Best available copies and 
alternate records were supplied.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file and she has 
not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 
Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Accordingly, the appellant is not prejudiced by a decision 
at this time.

Service Connection for Cause of Death

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause 
of death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory 
cause of death it must have contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(c)(1).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

The Veteran died in February 2007 at the age of 82.  His 
death certificate listed the cause of death as 
cardiomyopathy.  The autopsy report stated that he died as a 
result of cardiomyopathy, and that hypertension and dementia 
may be contributing factors in his death.  The autopsy 
included internal examination of the head only.

At the time of the Veteran's death, service connection was 
in effect for bilateral hearing loss, rated as 100 percent 
disabling, and tinnitus, rated as 10 percent disabling.  In 
a September 2012 opinion, a VA medical care provider, based 
on review of the complete claim file, general medical 
knowledge, and research and findings specific to the 
involved disabilities, opined that it was less likely than 
not that hearing loss or tinnitus caused or lead to 
cardiomyopathy, the condition listed as the sole cause of 
death on the Veteran's death certificate.  He documented 
that the reverse relationship-heart problems causing 
tinnitus-is documented, but found no support for the claim.

The appellant, the Veteran's widow, contends that the 
Veteran suffered from PTSD that caused stress which, in 
turn, led to the Veteran's cardiovascular disability 
resulting in death.  The appellant has submitted internet 
articles addressing an inter-relationship between stress and 
cardiovascular conditions.

In July 2012, a VA reviewer opined that it was less likely 
than not that hypertension was related to service; it was 
not diagnosed until June 2002, more than 50 years following 
separation from service.  

In August 2012, a VA psychologist, following review of the 
claims file, opined that a diagnosis of PTSD at the time of 
death was warranted.  Medical reports and lay statements 
documented symptomatology supporting the diagnosis, and the 
Veteran's reported World War II experiences, to include 
allegations of fear of hostile enemy action, were sufficient 
stressors.  The VA psychologist stated that he could not 
render an opinion regarding whether PTSD caused or 
contributed to cardiomyopathy without resorting to mere 
speculation; such an inquiry was beyond the scope of his 
training as he was not a medical doctor.  

In February 2013, a VA physician reviewed the file.  He 
stated that a review of medical literature showed that there 
are associations between psychosocial stress and 
cardiovascular disease; however there is no evidence 
psychosocial stress by itself causes cardiovascular disease 
or hypertension.  The physician's opinion was that it was 
less likely as not that the Veteran's PTSD caused or 
aggravated any cardiovascular condition, to include 
cardiomyopathy or hypertension.  

In May 2013, the Board obtained an opinion from a VHA 
cardiologist.  After review of the record, this physician 
stated that:

1.  The diagnosis of cardiomyopathy in this patient is 
suspect as it is not possible for a pathologist/coroner 
to make an anatomical diagnosis of cardiomyopathy 
without examining the heart, and in this particular 
case, the heart and cardiovascular system were not 
dissected and visualized as it was a "head only" 
autopsy.  In addition, it is inadequate for a 
pathologist to make a general diagnosis of 
"cardiomyopathy" and not specify the type of 
cardiomyopathy.  The term cardiomyopathy refers to a 
broad and diverse category that cannot be accurately 
given to this patient in whom there was not a specific 
anatomic/pathologic diagnosis made because there was no 
direct examination of the heart or cardiovascular 
structures.  In addition, there is no clinical support 
or documentation in the medical record that would even 
suggest that this person had a cardiomyopathy of any 
type or a cardiovascular disability.  While this 
patient had a diagnosis of [hypertension] for 
approximately two and a half years prior to his death, 
the medical record indicates that the patient was on 
anti-hypertensive medications with good control of his 
blood pressure.  In addition, he had a cardiac 
ultrasound (echocardiogram), referred to in 6/2004 that 
reported normal LV cardiac size and function.  In 
addition, an ECG done 24 days prior to his death was 
normal with no evidence of hypertrophy or infarct.  

Assessment:  there is no clear evidence the patient had 
cardiomyopathy or that death was a result of 
cardiomyopathy.

2.  If you were to assume, however, that this patient 
had cardiomyopathy, there is no clinical research that 
has definitively documented a direct cause and effect 
relationship between PTSD and "cardiomyopathy."  One 
may be able to infer that PTSD contributes to stress 
that contributes to [hypertension], which could 
possibly lead to one type of cardiomyopathy-
hypertensive cardiomyopathy, however a direct causal 
relationship has not been established.  In addition, 
there is no evidence that this patient had hypertensive 
cardiomyopathy.

There are multiple articles published about PTSD in the 
medical journals.  In 2009, an article published in 
Psychiatric Q (2009) 80:87-97 - entitled "The Link 
Between Post-traumatic Stress Disorder and Physical 
Comorbidities:  A Systematic Review"- reviewed 80 
studies focusing on PTSD and its association with 
physical health.  The following is taken from the 
conclusion section of this article:  "The relationship 
between PTSD and physical illness appears to be complex 
because of various biopsychosocial factors that are 
difficult to measure and integrate into a feasible 
study design.  PTSD may develop through many risk 
factors that may also be risk factors for physical 
illness.  These include genetic vulnerabilities: 
physiological changes for hypothalamus-pituitary-
adrenal function; maladaptive behaviors, including 
smoking and substance abuse; dysfunctional 
relationships that can affect collaboration with 
healthcare providers, and poor functioning that can 
affect access to health care.  Other important and 
often unmeasured considerations include duration and 
severity of disease and environmental risk factors 
(e.g., exposure to chemical warfare).  Results should 
be carefully interpreted, as associations do not 
necessarily indicate cause and effect, such as which 
caused which, or whether another factor caused both.  
PTSD can have negative effects on physical health, but 
evidence regarding its association with specific 
physical disorders is lacking (emphasis added).  
Studies on general populations frequently analyze self-
reported medical data without clinical assessment.  
Large, prospective epidemiologic trials in the general 
population are needed to examine the relationship of 
PTSD and physical illnesses.  They should employ 
reliable diagnostic methods, include duration and 
severity of illness and control analyses for risk 
factors.  Studies are also needed to understand the 
role various biopsychosocial factors in this complex 
relationship."

The appellant, the Veteran's widow, makes reference to 
two articles- 1st- a reference from the American Heart 
Association, dates October 27, 2008- this article 
defines cardiomyopathy and the different types but 
gives no discussion or inference regarding an 
association between PTSD as a possible etiologic cause 
for cardiomyopathy;  2nd- a reference from the US Dept 
of Veterans Affairs- printed 11.3.08- this article has 
information regarding PTSD and associated illnesses and 
states that "A number of studies have found an 
association between PTSD and poor cardiovascular 
health," but no study has been done showing cause and 
effect.  

Assessment:  The systematic review referenced above is 
a higher level of evidence; thus we should conclude 
that PTSD was not likely to cause or aggravate 
cardiomyopathy, if it had been present in this patient.

The objective evidence of record does not show that either 
cardiomyopathy or hypertension were present in service or 
for many years thereafter.  Nor does it demonstrate that the 
service connected conditions of hearing loss and tinnitus 
contributed to cause the Veteran's death.

The medical evidence shows that PTSD may be considered a 
disability of service origin for the purpose of considering 
whether it may be related to the cause of the Veteran's 
death.  The February 2013 VA physician's opinion and the May 
2013 VHA cardiologist's opinion are against a finding that 
PTSD caused or aggravated the Veteran's cardiomyopathy or 
hypertension.  These opinions are based on thorough review 
of the record and relevant medical literature, and are 
uncontroverted in the record.  There is no medical opinion 
evidence of record to support a finding that PTSD 
contributed to cause the Veteran's death.

In addition to the medical evidence, the Board has also 
considered the statements of the appellant, as well as the 
evidence she presented in support of her claim.  The 
appellant is competent to offer evidence as to facts within 
her personal knowledge, such as observable symptoms of the 
Veteran's disability prior to his death.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  A lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as determining the interrelationship 
between PTSD and cardiomyopathy or hypertension.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more 
complex medical questions).  This is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the Veteran's death and his period of 
service.  The articles submitted by the appellant do not 
specifically address the Veteran's case and, to the extent 
that they would support her contentions, are far outweighed 
by the more thorough and specific analysis of the VHA 
cardiologist regarding the relationship between PTSD and 
cardiovascular disorders.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death; 
there is no doubt to be resolved; and service connection is 
not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


